Case 19-70321-JAD       Doc 122     Filed 10/15/19 Entered 10/15/19 09:13:30          Desc Main
                                   Document      Page 1 of 6




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  ****************************************************************************
                                       )
   IN RE:                              )        Bktcy. 19-70321-JAD
                                       )
   16509 LINCOLN HIGHWAY LLC,          )        Chapter 7
                                       )
          DEBTOR                       )
  ****************************************************************************
   ERIC E. BONONI, TRUSTEE,            )
                                       )        Doc. # ____
          Movant,                      )
                                       )        Related Doc. # 101, 118
          v.                           )
                                       )        Hearing Date: 10/18/19
   16509 LINCOLN HIGHWAY LLC, et       )
   al.,                                )        Hearing Time: 11:00 AM
                                       )
          Respondent(s).               )
  ****************************************************************************
    CONSENT ORDER CONCERNING TRUSTEE’S MOTION TO SELL FREE AND
                     DVIESTED OF LIENS AND ENCUMBRANCES
                         AND DEBTOR’S RESPONSE THERETO

         AND NOW, this ____ day of ________________________, 20_____, the Court having

  considered the Trustee’s Motion to Sell Property Free and Divested of Liens and

  Encumbrances (Doc. # 101, the “Sale Motion”), the Debtor’s Response to Trustee’s Motion to

  Sell Property Free and Divested of Liens and Encumbrances (Doc. # 118, the “Debtor’s

  Response”), and being advised that a resolution of the matters raised therein has been reached,

  IT IS HEREBY ORDERED, ADJUDGED, DETERMINED, FOUND AND DECREED

  THAT:

         1.     On or about September 6, 2019, the Trustee filed the Sale Motion, wherein he

  seeks to sell the “Assets” as the term is defined in the Asset Purchase Agreement (“APA”)

  attached to the Sale Motion as Exhibit “C.”
Case 19-70321-JAD        Doc 122     Filed 10/15/19 Entered 10/15/19 09:13:30            Desc Main
                                    Document      Page 2 of 6




         2.      The APA provides for a sale of the “Assets” by the Trustee to Rapid Funding

  LLC (“Rapid”) subject to the terms and conditions therein.

         3.      The sale contemplated by the APA is subject to court approval at a sale hearing

  scheduled for October 18, 2019, at which time any higher and better offers will be considered.

         4.      On or about October 1, 2019, the Debtor filed the Debtor’s Response, wherein it

  asserted that certain items that were included in the “Assets” being sold as detailed in the Sale

  Motion were actually owned by non-debtor parties, such that same were allegedly not property

  of the estate and could not be sold by the Trustee. These items are identified in paragraph 10 of

  the Debtor’s Response as the “Excluded Properties,” and paragraph 10 also contains a

  description of those items, making references to two bills of sale attached to the Debtor’s

  Response which further describe the Excluded Properties.

         5.      Since the filing of the Debtor’s response, representatives of the Trustee, Rapid,

  the Debtor, and the various third parties alleging an interest in said assets have conferred

  concerning the issues raised by the Debtor’s Response.

         6.      The Trustee, Rapid, the Debtor, and said third parties file this consent order in

  an effort to clarify the issues raised in the Debtor’s Response, in an effort to ensure that Rapid

  and any other bidders understand what they are bidding on.

         7.      Bedford UST Holding Company, LLC, Bedford Holdings, LLC, Breezewood

  Leasing Company, LLC, DeMarco Famiglia Holdings LLC, MW Family Holdings LLC,

  Attilio S. DeMarco, and William J. Miller, Jr. (collectively, the “Third Parties”), hereby

  abandon, waive and disclaim any interest of any kind any of the foregoing may have in the

  following items and abandon and quitclaim the following to Rapid and its successors and



                                                  2
Case 19-70321-JAD          Doc 122    Filed 10/15/19 Entered 10/15/19 09:13:30             Desc Main
                                     Document      Page 3 of 6




  assigns (each of the foregoing named persons, jointly and severally, representing unto Rapid

  and its successors and assigns, under penalties of perjury, that no person other than such named

  persons owns any right, title, interest or estate, legal, beneficial, equitable or otherwise, in and

  to any of the following, and that each such named person has the authority to bind itself to this

  Order without the approval of any other person):

                 a.        Any and all underground, above-ground, or other storage tanks located
                           in, about, under, or upon the property commonly known as 16521
                           Lincoln Highway, Breezewood, Pennsylvania 15533 (Tax Parcel No.
                           I.09-B-07-004) (the “Exxon Property”), including without limitation the
                           seven (7) underground storage tanks valued at $52,500.00 referenced in
                           paragraph 10 of the Response;

                 b.        Any and all underground, above-ground, or other storage tanks located
                           in, about, under, or upon the property commonly known as 4178 Quaker
                           Valley Road, Alum Bank, Pennsylvania 15533 (Tax Parcel No. D.05-
                           B.04-020) (the “Sunoco Property”), including without limitation the
                           three (3) underground storage tanks valued at $22,500.00 referenced in
                           paragraph 10 of the Response;

                 c.        To the extent not included in the above, any and all underground, above-
                           ground, or other storage tanks located in, about, under or upon the
                           properties commonly known as 16509 Lincoln Highway, Breezewood,
                           Pennsylvania 15553 (Tax Parcel No. I.09-B.07-004-0-001) (the “Taco
                           Bell Property”);

                 d.        The Gilbarco Point of Sale System and Fuel Monitoring System located
                           at or about the Exxon Property and/or the Taco Bell Property; and

                 e.        Any other items of property of whatever nature or description and in any
                           manner (permanently or not) affixed and/or attached to or under the
                           "Land" comprising all or any portion of the Mortgaged Property (as
                           defined in the Debtor's Sale Response).

         8.      The following items are not included in the “Assets” as that term is defined in

  the APA, and will not be conveyed as a part of the proposed sale, unless abandoned as set forth

  in the next paragraph:



                                                   3
Case 19-70321-JAD        Doc 122     Filed 10/15/19 Entered 10/15/19 09:13:30             Desc Main
                                    Document      Page 4 of 6




                 a.      Furniture, fixtures, trade fixtures, equipment, supplies goods, and
                         merchandise located at Exxon Property valued at $25,000.00 and
                         identified in paragraph 10 of the Response; and

                 b.      Furniture, fixtures, trade fixtures, equipment, supplies goods, and
                         merchandise located at Sunoco Property valued at $35,000.00 and
                         identified in paragraph 10 of the Response.

  The items described in paragraph 8, above, will be collectively referred to as the “Personal

  Property.”

         9.      Any and all items of Personal Property remaining at the Exxon Property or the

  Sunoco Property as of the end of the day on November 4, 2019 (“Removal Deadline”), shall be

  deemed irrevocably abandoned by the Third Parties to the purchaser of the Assets (Rapid or

  otherwise). To the extent any of the Personal Property presently remains at the Exxon Property

  or the Sunoco Property, the Third Parties shall make arrangements with the Trustee and Rapid

  to take possession of such Personal Property, at their sole expense, prior to the Removal

  Deadline. The Third Parties waive any claims against the Trustee, the bankruptcy estate, and

  Rapid arising from or relating to the foregoing, and shall indemnify the Trustee and the

  Bankruptcy Estate for any losses and/or liabilities arising from or relating to the foregoing.

         10.     Except as may be expressly set forth otherwise herein, all terms and conditions

  of the APA and the Sale Motion remain in full force and effect.




                                                   4
Case 19-70321-JAD       Doc 122     Filed 10/15/19 Entered 10/15/19 09:13:30          Desc Main
                                   Document      Page 5 of 6




         11.     The entry of this Order has been consented to by the Trustee, Rapid, the Debtor,

  and the Third Parties, as evidenced by their signatures on the following pages.



                                               BY THE COURT:




                                               JEFFERY A. DELLER
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 19-70321-JAD       Doc 122     Filed 10/15/19 Entered 10/15/19 09:13:30           Desc Main
                                   Document      Page 6 of 6




  The undersigned consent to the entry of the Order of Court attached hereto:

  BANKRUPTCY ESTATE OF 16509 LINCOLN 16509 LINCOLN HIGHWAY LLC
  HIGHWAY LLC,

  By: ___________________________                    By: ___________________________
  ERIC E. BONONI, ESQUIRE
  TRUSTEE                                            Print Name:

                                                     Print Title:

  BEDFORD UST HOLDING COMPANY, LLC                   BEDFORD HOLDINGS, LLC


  By: ___________________________                    By: ___________________________

  Print Name:                                        Print Name:

  Print Title:                                       Print Title:

  BREEZEWOOD LEASING COMPANY, LLC

  By: ___________________________
                                                     ___________________________
  Print Name:                                        WILLIAM J. MILLER, JR.

  Print Title:

  RAPID FUNDING LLC


  By: ___________________________                    ___________________________
                                                     ATTILIO S. DEMARCO
  Print Name:

  Print Title:

  DeMARCO FAMIGLIA HOLDINGS LLC                      MW FAMILY HOLDINGS LLC


  By: ___________________________                    By: ___________________________

  Print Name:                                        Print Name:

  Print Title:                                       Print Title:




                                                 6
